ORDER
PER CURIAM.
The Treasurer of the State of Missouri, as custodian of the Second Injury Fund (hereinafter, “SIF”) appeals the judgment of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) declaring Charline Banks (hereinafter, “Claimant”) permanently and totally disabled. SIF contends that the Commission erred in awarding permanent and total disability benefits because: (1) Claimant did not prove she had a preexisting injury by failing to offer competent evidence, and (2) SIF is not responsible for a subsequent deterioration of an unrelated preexisting disability.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Reese v. Gary & Roger Link, Inc., 5 S.W.3d 522, 525 (Mo.App. E.D.1999). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).